Exhibit 10.2

DANAHER CORPORATION

2007 Executive Incentive Compensation Plan

 

PURPOSE    Danaher Corporation, a Delaware corporation (the “Company”), wishes
to motivate, reward, and retain executive officers of the Company and its
subsidiaries. To further these objectives, the Company hereby sets forth this
Danaher Corporation 2007 Executive Incentive Compensation Plan (the “Plan”),
effective as of January 1, 2007, to provide participants with performance-based
bonus awards (“Awards”), in accordance with Section 162(m) (“Section 162(m)”) of
the Internal Revenue Code of 1986 (the “Code”). (All references to Section
162(m) or any other Code provision include successor provisions, related
regulations, and amendments.) PARTICIPANTS    The Participants in the Plan shall
be the Executive Officers of the Company (including those of any subsidiary,
operating unit, or division).    Executive Officer has the meaning set forth in
Rule 3b-7 issued under the Securities Exchange Act of 1934, as amended from time
to time, and anyone else the Committee determines to treat as an Executive
Officer for purposes of this Plan. ADMINISTRATOR    The Plan’s Administrator
will be the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of the Company.    The Committee will include two or more members,
each of whom qualifies as an “outside director” within the meaning of Section
162(m), and those outside directors will have exclusive authority under this
Plan to make Awards and determine the attainment of Performance Goals. The
Committee may satisfy this requirement through (i) providing that persons who
are not “outside directors” cannot vote on an issue, (ii) allowing those persons
to abstain from voting, or (iii) creating a subcommittee of qualifying outside
directors to take action with respect to this Plan. If a Committee member
intended to qualify as an outside director does not in fact so qualify, the mere
fact of such nonqualification will not invalidate the payment of any Award or
other action by the Committee under the Plan that was otherwise valid under the
Plan.    The Committee is responsible for the general operation and
administration of the Plan and for carrying out its provisions and has full
discretion in interpreting and administering the provisions of the Plan. Subject
to the express provisions of the Plan, the Committee may exercise such powers
and authority of the Board as the Committee may find necessary or appropriate to
carry out its functions. The Committee will exercise its powers under the Plan
in a manner that preserves the Company’s Federal income tax deduction for
payments made under the Plan, in accordance with the requirements of Section
162(m), to the maximum practical extent. GENERAL RESPONSIBILITIES OF THE
COMMITTEE    Subject to the terms of the Plan, for each Performance Period the
Committee will:   

establish each Participant’s potential Award,

  

define Performance Goals and other Award terms and conditions for each
Participant,

  

determine and certify in writing the Award amounts earned, based on actual
performance as compared to the Performance Goals,

 

C-1



--------------------------------------------------------------------------------

  

determine and make permitted Negative Discretion Adjustments to Awards otherwise
earned, and

  

decide whether, under what circumstances, and subject to what terms, Awards will
be paid on a deferred basis (including automatic deferrals at the Committee’s
election or elective deferrals at the election of Participants).

   Unless the Plan otherwise expressly provides, all designations,
determinations, interpretations, and other decisions made under or with respect
to the Plan and all Awards made under the Plan are within the sole and absolute
discretion of the Committee and will be final, conclusive and binding on all
persons, including the Company, Participants, and Beneficiaries or other persons
having or claiming any rights under the Plan. AWARDS    For any single
Performance Period, an Award shall only be payable to a Participant if the
Company has positive net income for such Performance Period as determined under
GAAP and the amount payable to a Participant for such Performance Period shall
equal the lesser of (1) five million dollars ($5,000,000.00), or (2) the amount
earned pursuant to the Performance Goals and other Award terms and conditions
established by the Committee with respect to such Performance Period; in each
case, subject to any further Negative Discretion Adjustments as the Committee
may determine. The Committee will establish each Participant’s potential Award,
including the applicable Performance Goals and related terms and conditions, for
each Performance Period within the Applicable Period. A Participant’s potential
Award may be expressed in dollars or may be based on a formula that is
consistent with the provisions of the Plan. PERFORMANCE PERIOD    A Performance
Period is a period for which Performance Goals are set and during which
performance is to be measured to determine whether a Participant is entitled to
payment of an Award under the Plan. A Performance Period may coincide with one
or more complete or partial calendar or fiscal years of the Company. Unless
otherwise designated by the Committee, the Performance Period will be based on
the calendar year. PERFORMANCE GOALS    The Committee will have the authority to
establish and administer Performance Goals with respect to such Awards as it
considers appropriate, which Performance Goals must be satisfied, as the
Committee specifies, before a Participant receives an Award.    Performance
Goals will be based exclusively on one or more of the following
performance-based measures determined based on the Company and its subsidiaries
on a group-wide basis or on the basis of subsidiary, business platform, or
operating unit results (subject to the Committee’s exercise of negative
discretion):   

earnings per share (on a fully diluted or other basis),

  

pretax or after tax net income,

  

operating income,

  

gross revenue,

  

profit margin,

  

stock price targets or stock price maintenance,

 

C-2



--------------------------------------------------------------------------------

  

working capital,

  

free cash flow,

  

cash flow,

  

return on equity,

  

return on capital or return on invested capital,

  

earnings before interest, taxes, depreciation, and amortization (EBITDA),

  

strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, geographic business expansion
goals, cost targets, or objective goals relating to acquisitions or
divestitures,

  

or any combination of these measures.

  

The Committee shall determine whether such Performance Goals are attained, and
such determination will be final and conclusive.

Each Performance Goal may be expressed in absolute and/or relative terms, may be
based on or use comparisons with internal targets, the past performance of the
Company (including the performance of one or more subsidiaries, divisions,
business platforms, and/or operating units) and/or the past or current
performance of other companies. In the case of earnings-based measures,
Performance Goals may use comparisons relating to capital (including, but not
limited to, the cost of capital), shareholders’ equity and/or shares
outstanding, or to assets or net assets.

   The measures used in setting Performance Goals under the Plan for any given
Performance Period will, to the extent applicable, be determined in accordance
with generally accepted accounting principles (“GAAP”) and in a manner
consistent with the methods used in the Company’s audited financial statements,
without regard to (i) extraordinary or nonrecurring items in accordance with
GAAP, (ii) the impact of any change in accounting principles that occurs during
the Performance Period (or that occurred during any period that the Performance
Period is being compared to) and the cumulative effect thereof (provided that
the Committee may either apply the changed accounting principle to all periods
referenced in the Award, or exclude the changed accounting principle from all
periods referenced in the Award), (iii) goodwill and other intangible impairment
charges, (iv) gains or charges associated with discontinued operations or
restructuring activities, (v) gains or charges related to the sale or impairment
of assets, (vi) all charges directly related to acquisitions, including all
contingent liabilities identified as of the acquisition date, (vii) the impact
of any change in tax law that occurs during the Performance Period (or that
occurred during any period that the Performance Period is being compared to)
which exceeds $10 million, and (viii) other objective income, expense, asset,
and/or cash flow adjustments as may be consistent with the purposes of the
Performance Goals set for the given Performance Period and specified by the
Committee within the Applicable Period, unless in each case the Committee
decides otherwise within the Applicable Period; provided, that with respect to
the gains and charges referred to in sections (iii) through (vi), only gains or
charges that individually or as part of a series of related items exceed $10
million are excluded.    In all cases, Performance Goals are to be set in a
manner that will satisfy any applicable requirements under Treas. Reg. Sec.
1.162-27(e)(2) (as amended from time to time). Subject to any amendment to such
regulation, such requirements

 

C-3



--------------------------------------------------------------------------------

   include requirements that achieving Performance Goals be “substantially
uncertain” at the time that they are established, that Performance Goals be
defined in such a way that a third party with knowledge of the relevant facts
could determine whether and to what extent the Goals have been met, and such a
third party could determine the maximum amount of the resulting Award payable
(subject to the Committee’s right to make Negative Discretion Adjustments).   
The Applicable Period with respect to any Performance Period for an Award means
a period beginning on or before the first day of the Performance Period and
ending no later than the earlier of (i) the 90th day of the Performance Period
or (ii) the date on which 25% of the Performance Period has been completed.   
Any action required under the Plan to be taken within the Applicable Period may
be taken at a later date only if the provisions of Section 162(m) or the
regulations thereunder are modified, or are interpreted by the Internal Revenue
Service, to permit such later date. In such event, the definition of the
Applicable Period under this Plan will be deemed to be amended accordingly.
PAYMENT OF AWARDS    Subject to the limitations set forth in this section,
Awards determined under the Plan for a Performance Period will be paid to
Participants in cash no later than the March 15th of the calendar year following
the end of the Performance Period to which the Awards apply, unless deferred
pursuant to the Plan. CERTIFICATION    No Award will be paid unless and until
the Committee, based on the Company’s audited financial results for such
Performance Period (as prepared and reviewed by the Company’s independent public
accountants) to the extent applicable, has certified in the manner prescribed
under applicable regulations the extent to which the Performance Goals for the
Performance Period have been attained and has made and exercised its decisions
regarding the extent of any Negative Discretion Adjustment of Awards for
Participants for the Performance Period. DEFERRAL    The Committee may specify
that a portion of the Award for any given Performance Period will be paid on a
deferred basis, in accordance with applicable law, including, but not limited
to, Section 409A of the Code, and any Award payment rules the Committee may
establish and announce for the Performance Period. CONTINUED EMPLOYMENT    The
Committee may require that Participants for a Performance Period must still be
employed as of end of the Performance Period and/or as of the later date that
the Awards for the Performance Period are communicated to be eligible for an
Award for the Performance Period. Any such requirement must be established and
announced within the Applicable Period, and may be subject to such exceptions as
the Committee may specify within the Applicable Period.

FORFEITURE

OR PRORATION

   Within the Applicable Period and subject to the Committee certification
required for payment of Awards, the Committee may adopt such forfeiture,
proration, or other rules as it deems appropriate, in its sole and absolute
discretion, regarding the impact on Awards of a Participant’s death, Disability,
voluntary Termination of Employment, Termination of Employment by the Company
and its subsidiaries other than for Cause, or Termination of Employment by the
Company and its subsidiaries for Cause.    Termination of Employment means the
time when the employer-employee relationship between the Participant and the
Company and its subsidiaries ends for any reason. The Committee, in its sole
discretion, will determine all

 

C-4



--------------------------------------------------------------------------------

   questions of whether particular terminations or leaves of absence are
terminations of employment.    A Participant shall be considered to have a
Disability if the Participant (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or that has lasted or can be expected
to last for a continuous period of not less than 12 months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or that has lasted or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer.    Cause means where the
Participant:   

commits any act of fraud, willful misconduct, embezzlement, dishonesty or gross
negligence in connection with his employment or that injures the Company or its
subsidiaries; breaches any other material provision of any agreement between the
Participant and the Company or a subsidiary of the Company relating to the
Participant’s employment or breaches any fiduciary duty to the Company or its
subsidiaries;

  

fails, refuses, or neglects to timely perform any material duty or obligation
relating to his position;

  

commits a material violation of any law, rule, regulation, or bylaw of any
governmental authority (state, Federal, or foreign), any securities exchange or
association or other regulatory or self regulatory body or agency applicable to
the Company or its subsidiaries;

  

commits a material violation of any general policy or directive of the Company
or its subsidiaries; or

   is convicted of, or pled guilty or no-contest to, a crime involving
dishonesty, fraud, or unethical business conduct, or a felony. NEGATIVE
DISCRETION ADJUSTMENTS    The Committee’s powers include the power to make
Negative Discretion Adjustments, which are adjustments that eliminate or reduce
(but not increase) an Award otherwise payable to a Participant for a Performance
Period. No Negative Discretion Adjustment may cause an Award to fail to qualify
as “performance based compensation” under Section 162(m). OTHER PLANS    A
Participant in this Plan may not also participate in the Company’s general bonus
plans during any Performance Period if such participation would cause an Award
under this Plan to fail to qualify as “performance based” under Section 162(m).
   Awards will not be treated as compensation for purposes of any other
compensation or benefit plan, program, or arrangement of the Company or any
subsidiary unless and except to the extent that the Board or the Committee
determines in writing.    Neither the adoption of this Plan nor the submission
of the Plan to the Company’s shareholders for approval will be construed as
limiting the power of the Board or the Committee to adopt such other incentive
arrangements as either may otherwise deem appropriate.

 

C-5



--------------------------------------------------------------------------------

LEGAL COMPLIANCE    The Company will not make payments of Awards until all
applicable requirements imposed by Federal and state laws, rules, and
regulations, and by any applicable regulatory agencies, have been fully met. No
provision in the Plan or action taken under it authorizes any action that
Federal or state laws otherwise prohibit.    The Plan is intended to conform
with all provisions of Section 162(m) and Treas. Reg. § 1.162-27 to the extent
necessary to allow the Company a Federal income tax deduction for Awards as
“qualified performance-based compensation.”    Notwithstanding anything in the
Plan to the contrary, the Committee must administer the Plan, and Awards may be
granted and paid, only in a manner that conforms to such laws, rules, and
regulations. To the extent permitted by applicable law, the Plan will be treated
as amended to the extent necessary to conform to such laws, rules, and
regulations. TAX WITHHOLDING    The Company may make all appropriate provisions
for the withholding of Federal, state, and local taxes imposed with respect to
Awards, which provisions may vary with the time and manner of payment.
NONTRANSFER OF RIGHTS    Except as and to the extent the law requires, or as the
Plan expressly provides, a Participant’s rights under the Plan may not be
assigned, pledged, or otherwise transferred in any way, whether by operation of
law or otherwise or through any legal or equitable proceedings (including
bankruptcy), by the Participant to any person. BENEFICIARY DESIGNATIONS    Each
Participant may designate in a written form filed with the Committee (or another
designated recipient) the person or persons (the “Beneficiary” or
“Beneficiaries”) to receive the amounts (if any) payable under the Plan if the
Participant dies before the Award payment date for a Performance Period. A
Beneficiary designation filed under this section will not be considered a
prohibited transfer of rights.    A Participant may change a Beneficiary
designation at any time without the Beneficiary’s consent (unless otherwise
required by law) by filing a new written Beneficiary designation with the
Committee. A Beneficiary designation will be effective only if the Company is in
receipt of the designation before the Participant’s death.    If no effective
Beneficiary designation is made, the beneficiary of any amounts due will be the
Participant’s estate. AMENDMENT OR TERMINATION OF PLAN    Subject to the
limitations set forth in this section, the Board may amend, suspend, or
terminate the Plan at any time, without the consent of the Participants or their
Beneficiaries.    The Board or the Committee may make any amendments necessary
to comply with applicable regulatory requirements, including Section 162(m) and
regulations thereunder.    The Board must submit any Plan amendment to the
Company’s shareholders for their approval if and to the extent such approval is
required under Section 162(m).

 

C-6



--------------------------------------------------------------------------------

LIMITATIONS ON LIABILITY    No member of the Committee and no other individual
acting as a director, officer, other employee or agent of the Company will be
liable to any Participant, former Participant, spouse, Beneficiary, or any other
person or entity for any claim, loss, liability, or expense incurred in
connection with the Plan. No member of the Committee will be liable for any
action or determination (including, but limited to, any decision not to act)
made in good faith with respect to the Plan or any Award under the Plan. If a
Committee member intended to qualify as an ‘outside director’ under Section
162(m) does not in fact so qualify, the mere fact of such nonqualification will
not invalidate any award or other action made by the Committee under the Plan
that otherwise was validly made under the Plan. NO EMPLOYMENT CONTRACT   
Nothing contained in this Plan constitutes an employment contract between the
Company and the Participants. The Plan does not give any Participant any right
to be retained in the Company’s employ, nor does it enlarge or diminish the
Company’s right to end the Participant’s employment or other relationship with
the Company. APPLICABLE LAW    The laws of the State of Delaware (other than its
choice of law provisions) govern this Plan and its interpretation. DURATION OF
THE PLAN    The Plan will remain effective until terminated by the Board,
provided, however, that the continued effectiveness of the Plan will be subject
to the approval of the Company’s shareholders at such times and in such manner
as Section 162(m) may require. DISCLOSURE AND APPROVAL OF THE PLAN    The Plan
must be submitted to Company shareholders for their approval. The specific terms
of the Plan, including the class of employees eligible to be Participants, the
Performance Goals, and the terms of payment of Awards, must be disclosed to the
shareholders to the extent Section 162(m) requires. The shareholders must
approve the Plan by a separate vote after such disclosure. If the shareholders
do not approve the Plan, the Plan will be treated as void and of no effect.

 

C-7